IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-335

                                        No. COA21-608

                                       Filed 17 May 2022

     Guilford County, Nos. 10 JA 158, 10 JA 159, 15 JA 141, 19 JA 264

     IN THE MATTER OF:

     N.L.M., T.R.M. IV, N.S.W., C.M.


           Appeal by Respondent-Mother and Respondent-Father from order entered 2

     August 2021 by Judge Angela C. Foster in Guilford County District Court. Heard in

     the Court of Appeals 26 April 2022.


           Mercedes O. Chut for Petitioner-Appellee Guilford County Department of Social
           Services.

           Stam Law Firm, PLLC, by R. Daniel Gibson, for Respondent-Appellant Mother.

           Richard Croutharmel for Respondent-Appellant Father.

           Keith Karlsson for Guardian ad Litem.


           COLLINS, Judge.


¶1         Respondent-Mother and Respondent-Father appeal the trial court’s order

     adjudicating one of their children abused and neglected and their three other children

     neglected, ordering the children to remain in the legal and physical custody of the

     Guilford County Department of Social Services, ordering the parents to comply with

     the case plan to effect reunification, and maintaining the suspension of the parents’
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                               2022-NCCOA-335

                                              Opinion of the Court



     visitation rights with all four juveniles. We affirm.

                                         I.      Background

¶2         Mother and Father are the parents of four children: Naomi, Timothy, Nancy,

     and Cameron.1 Mother and Father are not married, and Father does not live in the

     home with Mother and the four children, but he does visit the home daily and cooks

     for the family members. In 2015, Nancy was adjudicated neglected, placed in foster

     care, and eventually returned to her parents’ custody in March 2017.

¶3         On 27 February 2019, Guilford County Department of Social Services (“DSS”)

     received a report stating that: Nancy was abused and neglected; Mother did not have

     a bond with Nancy and punishes and mistreats Nancy for bonding with a white foster

     mother when she was in foster care; Nancy “may be autistic, being that she does not

     cry when hit by [Mother]”; Nancy was being “burned by a flat iron and cigarettes,

     being locked in her room all day and she is only let out to go to the bathroom where

     she is left sitting for hours at a time”; Nancy was not being fed for days; and Mother

     is “believed to be an avid heroin user and keeps the drugs and the straw inside her

     [bra] and that she sells drugs as well.”

¶4         That same day, a DSS social worker examined Nancy and reported that Nancy

     was very small for her age, weighing only 19 pounds at the age of four. The social




           1   Pseudonyms are used to protect the identities of the minor children.
                            IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                        2022-NCCOA-335

                                       Opinion of the Court



     worker noticed that there were two small scars on the top of Nancy’s shoulder and

     burn marks on her body. The social worker also spoke with the other three children,

     who disclosed that Nancy “is left in her bedroom all the time and would eat there”

     and “want[s] to come downstairs, but she was not allowed to.”

¶5         On 1 March 2019, DSS received a second report alleging that Nancy was

     receiving improper medical and remedial care, had not been seen by a doctor since

     November 2016, and had not gained any weight since returning to Mother’s custody

     when she was approximately 18-24 months old. That day, Nancy had been admitted

     to the hospital for severe malnutrition “and there were also concerns as to her having

     significant developmental delays.”     Nancy was diagnosed with “Severe Protein

     Malnourishment, Failure to Thrive, Developmental Delays and Norovirus.” She

     gained four pounds while in the hospital and was eventually released into the care of

     her paternal grandmother. Mother stated, “I’ve been starving my child,” but said she

     never meant to cause Nancy any harm.

¶6         Following Nancy’s hospitalization, a DSS social worker spoke twice with

     Naomi and once with Timothy.         Naomi stated that Nancy was “treated like a

     prisoner,” that Father cooked food for Nancy and Mother brought it up to Nancy’s

     room and they did not know what happens after the food is taken upstairs to Nancy,

     that Nancy was left alone on the toilet for hours at a time, and that Nancy had not

     left the home in 2019 until the hospitalization on 1 March 2019. She also stated that
                            IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                         2022-NCCOA-335

                                       Opinion of the Court



     she witnessed Mother and Mother’s friends drink and “have needles with a ‘white

     powdery stuff’” and that Mother told her they “use water to inject it and it helps

     [Mother] stay awake.” Timothy also stated that he was “unsure if Nancy was getting

     the food” that Mother took upstairs, that Nancy “was not allowed outside of her

     bedroom unless she was going to the bathroom,” and that Mother left Nancy on the

     toilet for hours at a time, and one time forgot Nancy was there.

¶7         DSS filed juvenile petitions on 8 March 2019 alleging that Nancy was abused

     and neglected and that Cameron was neglected.            On 12 March 2019, DSS filed

     petitions alleging that Naomi and Timothy were neglected. The trial court ordered

     forensic examinations of Naomi and Timothy, and it ordered Mother and Father to

     have no contact with Nancy and Cameron. All four children were placed into an

     emergency placement with their paternal grandmother. The forensic examinations

     took place in April 2019. Sometime around 11 May 2019, Mother was charged with

     felony child abuse inflicting serious bodily injury and Father was charged with aiding

     and abetting felony child abuse inflicting serious bodily injury.

¶8         In July 2019, the trial court continued the matter for various reasons and

     ordered that neither parent have visitation. The matter was continued again in

     September 2019 when Mother requested to represent herself, signed a waiver of

     counsel, and stated that she would be hiring her own counsel; her court-appointed

     attorney was released. The matter was continued again in December 2019 when
                            IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                           2022-NCCOA-335

                                       Opinion of the Court



     Mother stated that she was no longer able to retain private counsel; the trial court

     appointed new counsel for Mother. Mother’s appointed counsel sought and was

     granted another continuance in January 2020 to prepare for the case. There were

     additional continuances granted throughout 2020 due to the COVID-19 pandemic,

     but the trial court found on 19 January 2021 that it had continued the matter several

     times at the request of Mother and that “this shall be the final continuance allowed

     at the request of [Mother].” The matter was continued twice more in early 2021

     because the attorneys were not available.

¶9         The adjudication hearing was held on 26 May 2021, during which Nancy was

     adjudicated abused because her parents created or allowed to be created a

     substantive risk of serious physical injury to her, and all four children were

     adjudicated neglected as they did not receive proper care, supervision, and discipline

     from their parents and lived in an environment injurious to their welfare. The trial

     court proceeded directly to the dispositional hearing and found that it was in the best

     interests of the children to remain in DSS custody and remain in the kinship

     placement with their grandmother. The trial court maintained the suspension of

     visitation as to both parents. Mother and Father timely appealed.

                                     II.     Discussion

     A. Mother’s Appeal

        1. Reasonable Efforts
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                           2022-NCCOA-335

                                         Opinion of the Court



¶ 10         Mother first argues that because she “took responsibility for her mistakes and

       was willing to correct them, the trial court erred in concluding that DSS made

       reasonable efforts to prevent placement.”

¶ 11         The reasonable efforts determination is a conclusion of law because it

       “require[s] the exercise of judgment.” In re Helms, 127 N.C. App. 505, 510-11, 491

       S.E.2d 672, 676 (1997). “Our review of a trial court’s conclusion of law is limited to

       whether they are supported by the findings of fact.” Id. at 511, 491 S.E.2d at 676

       (citing In re Montgomery, 311 N.C. 101, 111, 316 S.E.2d 246, 253 (1984)).

       Unchallenged findings of fact are “deemed to be supported by the evidence and are

       binding on appeal.” In re J.C.M.J.C., 268 N.C. App. 47, 51, 834 S.E.2d 670, 673-74

       (2019) (citation omitted).

¶ 12         N.C. Gen. Stat. § 7B-903(a3) states that an order shall contain

                    specific findings as to whether the department has made
                    reasonable efforts to prevent the need for placement of the
                    juvenile. . . . The court may find that efforts to prevent the
                    need for the juvenile’s placement were precluded by an
                    immediate threat of harm to the juvenile. A finding that
                    reasonable efforts were not made by [DSS] shall not
                    preclude the entry of an order authorizing the juvenile’s
                    placement when the court finds that placement is
                    necessary for the protection of the juvenile.

       N.C. Gen. Stat. § 7B-903(a3) (2021).

¶ 13         N.C. Gen. Stat. § 7B-101(18) defines reasonable efforts as the “diligent use of

       preventative or reunification services by [DSS] when a juvenile’s remaining at home
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                          2022-NCCOA-335

                                         Opinion of the Court



       or returning home is consistent with achieving a safe, permanent home for the

       juvenile within a reasonable period of time.” N.C. Gen. Stat. § 7B-101(18) (2021).

       Additionally, while our statutes do not include a definitive list of the services which

       may be provided as a part of reasonable efforts, there is a

                     federal regulation setting forth a nonexclusive list of
                     services which may satisfy the reasonable efforts
                     requirement. . . . i.e., crisis counseling, individual and
                     family counseling, services to unmarried parents, mental
                     health counseling, drug and alcohol abuse counseling,
                     homemaker services, day care, emergency shelters,
                     vocational counseling, emergency caretaker . . . .

       In re DM, 211 N.C. App. 382, 386, 712 S.E.2d 355, 357 (2011) (quoting In re Helms,

       127 N.C. App. at 512 n. 3, 491 S.E.2d at 677 n. 3).

¶ 14          Here, Mother does not challenge any of the trial court’s findings of fact; they

       are thus binding on appeal. The trial court’s relevant findings of fact include, inter

       alia, that:

                     32. On March 12, 2019, the juveniles were placed in a court
                     approved kinship placement with their paternal
                     grandmother, Annie McClenton. . . .

                     33. [Timothy] celebrated his 14th birthday on May 16,
                     2020. On July 13, 2020, [Timothy] completed the Casey
                     Life Skills Assessment and his initial Transitional Living
                     Plan was created with him. [Timothy’s] Transitional
                     Living Plan has been updated every 90 days.

                     ...

                     50. On August 20, 2019 a referral was completed to Family
                     Solutions. On August 26, 2019, Megan Oaks with Family
          IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                      2022-NCCOA-335

                     Opinion of the Court



Solutions, confirmed the referral was received and that she
will reach out to the caregiver to schedule. . . . On
September 16, 2019, a referral was completed to Saved
Foundation. On September 21, 2019, [Cameron] completed
a Comprehensive Clinical Assessment with Rhonda
Blackburn. [Cameron] was diagnosed with Generalized
Anxiety Disorder and outpatient therapy was
recommended. [Cameron] participated in therapy with Ms.
Blackburn and was successfully discharged on November
25, 2019.

....

52. The mother entered into a case plan with the
Department on January 28, 2020. The current case plan
contains the following components:

       Parenting Skills: The mother agrees to
       participate in a parenting psychological
       assessment         and      comply       with     any
       recommendations; successfully complete the
       Parenting Assessment Training and Education
       (PATE) Program; attend all visits, as
       scheduled, and comply with the visitation
       expectations once allowed by the court; and
       enter into a voluntary support agreement with
       Child Support Enforcement. On January 28,
       2020, the Department submitted a referral to the
       Guilford County Department of Health and Human
       Services Clinical Team for the mother to participate
       in a parenting psychological assessment and PATE
       Classes. On that date, the mother indicated to the
       Department that she was not willing to participate
       in a psychological with the Department. It was
       explained to her that the Department would pay for
       the assessment [if] she uses a Department Clinician;
       however, the mother declined indicating that she
       will hire a clinician to complete the assessment. The
       mother was asked that she provide the Department
       with the contact information of the Clinician of her
   IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

               2022-NCCOA-335

              Opinion of the Court



choosing, so that they can be properly vetted. It was
explained to the mother that any delay in identifying
a clinician could be a delay in reunifying with her
children. The mother participated in a parenting
psychological assessment through the Department
in 2015 for her previous foster care assessment. As
of today’s date, the mother has not completed a
recent parenting psychological assessment. The
Department emailed PATE facilitator, Demetria
Powell-Harrison on February 23, 2020 to follow up
on the status of the mother’s referral. An update
was requested from Ms. Powell-Harrison on July 20,
2020. Ms. Powell-Harrison reported that she mailed
a copy of the pre-test to the mother to complete on
May 19, 2020 and the mother was scheduled to be
seen virtually on May 26, 2020. However, the
mother claimed that she did not receive the pre-test
or the invitation to the virtual meeting. The
appointment was rescheduled for June 9, 2020. The
mother participated in the appointment on June 9,
2020; however, she talked about COVID-19 and
reported that she had not finished the pre-test.
Another appointment was scheduled for June 10,
2020; however, the mother did not participate. On
July 21, 2020, Ms. Powell-Harrison reported to the
Department that she spoke with the mother on this
date and the mother advised that she was not going
to complete the PATE due to her attorney advising
her not to do so because it will be admitting that she
is guilty. On January 21, 2021, Ms. Powell-Harrison
reported that she has not had any contact with the
mother since July 21, 2020. The Department
requested an update from Ms. Powell-Harrison;
however, has received no response as of May 17,
2021.
Substance Abuse: The mother agrees to
participate in a substance abuse assessment
and follow all recommendations; refrain from
the use of any substances, legal or illegal,
    IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

               2022-NCCOA-335

              Opinion of the Court



including alcohol, for the purposes of
intoxication. If pain medication is needed, the
mother agrees to request a non-narcotic
medication; and participate in random drug
and alcohol screens at the request of the
Department.         On January 28, 2020, the
Department made a referral to the Department’s
Clinician for a Substance Abuse Assessment for the
mother. The mother declined services from the
Department, indicating that she will find an[]
independent clinician. The mother agreed to provide
the identification and contact information of the
clinician of her choosing for the purposes of vetting
and was explained that any delay in providing this
information can result in a delay of reunification
with the juveniles. As of today’s date, the mother
has not provided any identifying information as to
any clinical services. On January 28, 2020, the
mother denied any recent illegal drug use although
she admitted that she used marijuana when she was
a teenager. She also denied taking any medication
that is not prescribed to her. However, she alleged
she is prescribed Percocet’s for back pain and a
hernia by Dr. Williams, but she is transferring her
care to Bethany’s Pain Clinic. The Department
requested that the mother sign consents for Dr.
Williams and Bethany’s Pain Clinic. [Mother] has
not provided any signed consents as of today’s
hearing.     The Department requested that the
mother participate in a random drug screen on the
following dates:

   November 1, 2019 – did not submit

   January 28, 2020 – submit by 12 pm, January 29,
    2020. The mother reported that she would test
    positive for Percocet’s only. Did not submit.

   April 1, 2020 – Governor’s state wide stay at
    IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                2022-NCCOA-335

               Opinion of the Court



    home order put in place on March 27, 2020. The
    Department was advised that Social Workers
    should not direct parents to report to drug labs
    for the purpose of submitting drug screens while
    the order was in effect.

   June 10, 2020 – Social Worker Supervisor Haik
    received a voicemail message from [Mother] on
    June 9, 2020 at 5:16pm. [Mother’s] speech was
    difficult to understand – slurring and at times
    incoherent.    Social Worker Supervisor Haik
    called [Mother] and left a voicemail message
    requesting that she complete a random drug
    screen no later than 11:25am on June 11, 2020;
    did not submit.

   July 22, 2020 – The Department mailed [Mother]
    six random drug screen forms to be used for
    future drug screen requests.

   August 4, 2020 – submit by August 5, 2020.
    [Mother] advised that she is not going to do a
    drug screen and she does not know why the
    Department continues to ask her to go. Did not
    submit.

   August 6, 2020 – The mother’s attorney, Jaren
    Dickerson, reported that [Mother] has refrained
    from the use of any substances, legal or illegal,
    including alcohol, for the purposes of
    intoxication.

   October 6, 2020 – Request complete drug screen
    within 24 hours. [Mother] responded “I’m not
    doing shit or answering questions” then
    disconnected the call. Did not submit.

   November 19, 2020 – Requested complete a
    random drug screen within 24 hours. After
    making this request, [Mother] disconnected the
    IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                2022-NCCOA-335

               Opinion of the Court



    call. Did not submit.

   January 21, 2021 – Requested complete a
    random drug screen within 24 hours. After
    making this request, [Mother] asked Social
    Worker Boyd to stop contacting her and she will
    not do anything until the case is adjudicated. Did
    not submit.

   February 26, 2021 – the Department contacted
    [Mother], but the phone recording stated to
    contact her at [] due to her phone not working.
    Social Worker Boyd called and spoke with
    [Mother]. She asked who was calling, Social
    Worker told her name and Title and she hung up
    the phone. Did not submit.

   In May 2020, the Department received
    information, from a source who requested to
    remain anonymous reporting that he had
    personal knowledge of [Mother] and [Father]
    dealing drugs and pills through the mail to South
    Carolina. The anonymous source claimed that
    [Father] buys prescription medication from other
    people (pain pills, Percocet, Hydrocodone,
    Oxymorphone). The source claims that [Mother]
    pays half of the street cost to buy them in bulk
    and then she sells them to the residents in
    Hampton Homes. The source made additional
    claims that [Mother] and [Father] have been
    allowed to visit with the children since they have
    been placed with Annie McClenton.

    Domestic Violence/Family Relationships:
    the mother will not violate the terms of any
    new or existing 50-B protective orders;
    successfully   complete      the   Domestic
    Violence       Intervention        Program
    (hereinafter “DVIP”) for Women at Family
    Service of the Piedmont (hereinafter
IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

            2022-NCCOA-335

           Opinion of the Court



“FSOP”); the mother will terminate any
existing      relationships       that      involve
domestic violence, when it is safe to do so;
and agree to notice the Department of any
incidents of domestic violence. On January
28, 2020, the mother denied any Domestic
Violence since 2013; however, she agrees to
participate in an assessment with FSOP to
determine her need, if any for Domestic Violence
services.    The mother stated that she and
[Father] are no longer in a relationship and they
have not been in a relationship since prior to the
children coming into foster care. [Mother] has
not provided any information about her
participation in services through FSOP or any
other agency. On March 22, 2021, Social Worker
Boyd contacted FSOP and left a voice message for
Gabrielle Marcoccia, DVIP group leader. On May
19, 2021, a voicemail was left for Audrey Sa,
Adult victim coordinator. On that same date,
Audrey Sa returned the call to the Department
indicating that she will check to see if the mother
is enrolled in any classes and has a release on
file, then she will send the Department an email
with her findings. On June 12, 2020, [Mother]
reported the following to Social Worker
Supervisor Haik:

   -   I’ve never cut him [Father].        He cut
       himself.

   -   He beat me up so bad that day he knew he
       was going to go to jail.

   -   There was an incident on Valentine’s Day
       this year {2020}, [Father] jumped on me
       and tried to choke me. There was a guy
       that I let stay in my house – helping him
       out – I kicked him out and he was staying
       in the woods – he ended up in the hospital.
IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

            2022-NCCOA-335

           Opinion of the Court



       It was out of the blue. He cannot have an
       adult conversation.

   -   He is going to end up killing me or I am
       going to kill him.

   -   He chased me from Greensboro to
       Randolph County in my car – bumping my
       car. There was a guy driving my car. The
       guy was the same guy that saw [Father]
       with my kids at Annie’s house.

   -   He keeps coming back around and acting
       like we’re together.

   -   If I am not with him, he wants me to
       suffer.

On August 6, 2020, the mother’s attorney, Jaren
Dickerson, reported that [Mother] has not
violated the terms of any 50B Protective Orders.
Attorney Dickerson also reported that there have
been no new incidents of domestic violence since
the mother entered into her case plan and she is
not in a relationship that involves domestic
violence. According to the 911 Log on February
8, 2021 there was a call to the home of [Mother]
at [] for shots fired at them in their vehicle. On
March 5, 2021, Social Worker Boyd completed a
community visit to the home and saw the Volvo
that was identified by John McClenton as the car
[Mother] drives. There was a Volvo outside of the
residence when Social Worker arrived. Social
Worker observed that the driver’s side tail light
was missing from the vehicle. On March 22,
2021, social worker spoke with Chris Patterson,
Chief Administrator about a possible police
report. She stated that 2021-0208106 is the case
report number for the incident. On March 22,
2021, Social Worker requested the 911 log for the
          IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                      2022-NCCOA-335

                     Opinion of the Court



          home of [Mother] which was received.

          Mental Health: the mother will participate
          in a mental health assessment and/or
          psychiatric assessment to determine her
          need for mental health services and comply
          with all recommendations; take any
          medication that is prescribed to her in the
          manner that it is prescribed. On January 28,
          2020, the mother reported that she is not
          currently participating in any mental health
          services and she has never been diagnosed with
          any mental health disorder. She also reported
          that she is not currently prescribed any
          medication for mental health reasons. Social
          Work Supervisor Haik inquired if the mother will
          participate in an assessment at FSOP or
          Monarch to determine her need, if any for mental
          health services. The mother reported that she
          probably needs the service, but she is not sure if
          she is willing to participate in an assessment or
          service. The Department discussed with the
          mother that FSOP and Monarch are options for
          this service and both providers have walk-in
          hours to initiate services. On May 7, 2020, the
          mother reported that she has not participated in
          any services due to COVD-19. The mother was
          advised by that Monarch is able to work with
          clients via telephone or virtually. The mother
          stated that she will contact Monarch so that they
          can document her thoughts. As of today’s date,
          the mother has not provided any information
          regarding her participation in mental health
          services.

....

65. The barriers to achieving reunification are:

      CPS history including prior foster care cases
          IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                       2022-NCCOA-335

                      Opinion of the Court



      severity of medical neglect for [Nancy]

      the mother executed an Out of Home Family
       Services agreement; however she has declined to
       work with [DSS], contracted providers and elected to
       hire independent providers. The mother has not
       engaged in any services

      both parents have pending criminal charges in
       relation to the abuse and neglect that [Nancy]
       suffered

      The father has incurred additional criminal charges
       since the children have been in foster care

      [Father] has failed to admit that he has been the
       perpetrator of domestic violence despite the criminal
       convictions for Felony Assault by Strangulation and
       Assault on a Female

      The parents have provided conflicting information
       about the status of their relationship and
       engagement in domestic violence

      Both parents fail to acknowledge the abuse/neglect
       that the juveniles have suffered

      Both parents fail to acknowledge their role in the
       abuse/neglect that the juveniles have suffered.

66. Since the filing of the Petition and assumption of
custody of the juvenile, [DSS] has made the following
reunification efforts:

      Foster Care Case Management

      Child Forensic Evaluation

      Kinship assessment and placement

      CFT meetings
                              IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                          2022-NCCOA-335

                                         Opinion of the Court



                          Presentation of Out of Home Family Services
                           Agreement

                          Referrals of Services for the parents

                          Record requests for parent’s treatment providers

                          Contact with the parents

                          Review of CPS records

                    66. The above-referenced efforts are reasonable.

¶ 15         These unchallenged findings support the trial court’s conclusion of law that

       DSS “made reasonable efforts to prevent the need for placement, taking into

       consideration the juveniles’ health and safety as the paramount concern, and the

       Department made and should continue to make reasonable efforts toward

       reunification.” See In re Rholetter, 162 N.C. App. 653, 662, 592 S.E.2d 237, 242-43

       (2004).

¶ 16         Mother further argues that Nancy was “not at an imminent risk of harm”

       because the petition alleged abuse and “the only evidence of physical harm to Nancy”

       were hearsay statements made by Naomi and Timothy. Mother argues that “the trial

       court erred by admitting those statements because they were hearsay that did not

       fall within an exception.” However, the trial court’s unchallenged findings show that

       a DSS social worker observed that Nancy was “very small” for her age and only

       weighed 19 pounds at the age of four, she had “two small scars on the top of [Nancy’s]

       right shoulder, her skin was very dry, and there were burn marks observed on her.”
                             IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                         2022-NCCOA-335

                                        Opinion of the Court



       Additionally, the findings show that Nancy was admitted to the hospital and

       diagnosed with severe protein malnourishment, failure to thrive, developmental

       delays, and Norovirus and that “[a]ll medical testing results were consistent that

       [Nancy] was suffering from severe malnutrition deficits.” These findings support the

       trial court’s conclusion that DSS made reasonable efforts to prevent placement while

       taking into consideration Nancy’s health and safety as the paramount concern.

          2. Due Process

¶ 17         Mother next argues that (1) the denial of her motion to continue denied her

       effective counsel and violated her due process and (2) the trial court’s commentary

       and questions denied Mother an impartial hearing.

¶ 18         First, Mother misrepresents what took place at the hearing, as Mother never

       made a motion to continue. At the beginning of the adjudicatory hearing, Mother’s

       court-appointed attorney informed the trial court that Mother did not want him to be

       her attorney for the hearing or moving forward and Mother confirmed that she

       wished to release her attorney and represent herself at the hearing. The trial court

       then engaged in a colloquy with Mother about her choice to proceed pro se; Mother

       confirmed and stated, “Yes. I feel like that’s in my best interest.” The trial court

       informed Mother of how the hearing would be conducted and confirmed with Mother

       again that she understood the process; Mother confirmed that she understood and

       replied, “Awesome.”
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                            2022-NCCOA-335

                                           Opinion of the Court



¶ 19          At the beginning of the dispositional hearing, the trial court and Mother again

       engaged in a discussion of whether she would represent herself or whether she would

       like to retain her court-appointed attorney for assistance. The trial court told Mother

       that she would not be getting additional time, and Mother stated to the trial court

       that she was “not asking for extra time.” When the trial court stated that it would

       not grant a continuance in the future unless there was an exceptional circumstance,

       Mother replied, “You know, you misunderstood me,” and then she clearly stated that

       she was ready to go forward with disposition. As Mother did not make a motion to

       continue, the trial court could not have erred by denying her motion. Accordingly,

       the trial court did not deny her effective counsel or violate her due process rights.

¶ 20          We next address Mother’s argument that the trial court’s commentary and

       questions denied her an impartial hearing.          Mother argues that the trial court

       “violated her constitutional rights” by “denying [her] due process by denying her a

       fundamentally fair hearing.” We note that Mother did not raise this issue at the trial

       court and has thus failed to properly preserve this issue for appeal. As Mother failed

       to present “to the trial court a timely request, objection, or motion, stating the specific

       grounds for the ruling the party desired the court to make,” as required by N.C. R.

       App. P. 10(a)(1), she has waived appellate review of the issue. See In re A.B., 272

       N.C. App. 13, 16, 844 S.E.2d 368, 371 (2020) (determining that “mother’s failure to

       raise a timely objection” was a failure to properly preserve the issue for appeal and
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                           2022-NCCOA-335

                                          Opinion of the Court



       “thus waives the issue on appeal”).

¶ 21         Furthermore, even if we did consider Mother’s argument, it is without merit.

       Trial courts have “broad discretionary power to supervise and control the trial” which

       we will not disturb absent an abuse of discretion. State v. Mack, 161 N.C. App. 595,

       598, 589 S.E.2d 168, 171 (2003) (citation omitted). This Court has held that even

       “extremely pointed” comments by the trial court did not “show a preexisting bias

       against plaintiff or a prejudging of her case” when its opinions and remarks were

       based upon evidence at trial. Hancock v. Hancock, 122 N.C. App. 518, 528, 471 S.E.2d

       415, 421 (1996).

¶ 22         Mother contends that various remarks by the trial court showed a bias against

       her, but we disagree. Our review of the record shows that the trial court’s remarks,

       even if considered “pointed,” were made to all parties, including a DSS social worker

       who testified at the hearing, and not just Mother. Moreover, the comments pertained

       to the proceedings in her case and were based on the evidence it heard during the

       hearing; the trial court’s comments did not show a bias against her or a prejudging of

       her case. Hancock, 122 N.C. App. at 528, 471 S.E.2d at 421.

          3. Visitation

¶ 23         Mother lastly argues that “the trial court had discretion to grant [Mother]

       visitation. But it believed it did not, so it erred by denying [Mother’s] visitation.”

¶ 24         We review disposition orders for abuse of discretion only. In re CM, 183 N.C.
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                            2022-NCCOA-335

                                           Opinion of the Court



       App. 207, 215, 644 S.E.2d 588, 595 (2007). “A trial court may be reversed for abuse

       of discretion only upon a showing that its ruling was so arbitrary that it could not

       have been the result of a reasoned decision.” In re J.B., 172 N.C. App. 1, 14, 616

       S.E.2d 264, 272 (2005) (citation omitted).

¶ 25          “An order that . . . continues the juvenile’s placement outside the home shall

       provide for visitation that is in the best interests of the juvenile consistent with the

       juvenile’s health and safety, including no visitation.” N.C. Gen. Stat. § 7B–905.1(a)

       (2021). The order must establish a visitation plan for parents unless the trial court

       finds “that the parent has forfeited their right to visitation or that it is in the child’s

       best interest to deny visitation.” In re T.H., 232 N.C. App. 16, 34, 753 S.E.2d 207,

       219 (2014) (quotation marks and citation omitted). This Court has previously held

       that a trial court did not abuse its discretion in denying visitation when the “Mother

       was awaiting trial on criminal charges for her alleged [] abuse” of her child and when

       “the court received evidence that Mother remained subject to a no contact order in

       her criminal case.” In re T.W., 250 N.C. App. 68, 78, 796 S.E.2d 792, 798 (2016).

¶ 26          While Mother’s argument is not clear, we construe her argument to be that the

       trial court’s remarks from the bench indicate that it acted under a misapprehension

       of law when “it believed it lacked discretion to grant [Mother] visitation.” Mother

       specifically notes that the trial court stated that “there cannot be any visitation due

       to what’s set forth by superior court” and claims that this misapprehension of law
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                           2022-NCCOA-335

                                          Opinion of the Court



       constitutes an abuse of discretion. However, we do not construe the trial court’s

       remarks as an indication that it acted under a misapprehension of law, particularly

       in light of its unchallenged findings of fact which are binding on appeal.

¶ 27         The trial court made the following relevant findings of fact:

                    53. [Mother] does not have any court ordered visitation
                    with the juveniles. Neither the Department nor the
                    Guardian ad Litem are recommending a change in the
                    visitation. It is not in the juveniles’ best interests to have
                    visitation with the mother as it would be contrary to the
                    health and safety of the juveniles.

                    ....

                    56. The mother has pending criminal charges in Randolph
                    County as follows: Unsafe Movement (2counts); DWLR Not
                    Impaired Revocation (2 counts) with a pending trial date of
                    June 14, 2021; and Child Abuse in which the last court date
                    was held on April 22, 2021. The Child Abuse charge is
                    related to the allegations contained in the Petition. . . .

                    ....

                    63. On March 17, 2021, ADA Thompson informed Social
                    Worker Boyd that she is preparing plea offers and
                    discovery for the Felony Child Abuse case. She is moving
                    forward to fully prosecute [Mother]. . . .

¶ 28         The trial court then concluded as law that it was “not in the best interests of

       the juveniles to have visitation with the mother or father pursuant to N.C. Gen. Stat.

       § 7B-905.1.” As the trial court’s findings of fact support its conclusion of law support

       that it was not in the best interests of the children to see Mother, the trial court did

       not abuse its discretion when it declined to grant visitation to Mother. See In re T.H.,
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                            2022-NCCOA-335

                                           Opinion of the Court



       232 N.C. App. at 34, 753 S.E.2d at 219.

       B. Father’s Appeal

              1. Visitation

¶ 29          Father first argues that the trial court abused its discretion when it suspended

       Father’s visitation with the children “because the evidence failed to support the

       suspension of his visits with those children.”

¶ 30          We review disposition orders for abuse of discretion only. In re CM, 183 N.C.

       App. at 215, 644 S.E.2d at 595. “A trial court may be reversed for abuse of discretion

       only upon a showing that its ruling was so arbitrary that it could not have been the

       result of a reasoned decision.” In re J.B., 172 N.C. App. at 14, 616 S.E.2d at 272

       (citation omitted). Unchallenged findings of fact are “deemed to be supported by the

       evidence and are binding on appeal.” In re J.C.M.J.C., 268 N.C. App. at 51, 834

       S.E.2d at 673-74 (citation omitted).

¶ 31          A disposition order must establish a visitation plan for parents unless the trial

       court finds “that the parent has forfeited their right to visitation or that it is in the

       child’s best interest to deny visitation.” In re T.H., 232 N.C. App. at 34, 753 S.E.2d

       at 219 (quotation marks and citation omitted). An order denying visitation must

       contain sufficient findings to explain why visitation is not in the child’s best interests.

       In re N.K., 274 N.C. App. 5, 11, 851 S.E.2d 389, 394 (2020). This Court has affirmed

       orders denying visitation when parents have failed to comply with mental health and
                                 IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                             2022-NCCOA-335

                                            Opinion of the Court



       substance abuse treatment services. See In re T.W. And this Court has recognized

       that a parent’s pending criminal charge can justify a denial of visitation where the

       charge arose from the alleged abuse of the parent’s child. Id. at 78, 796 S.E.2d at 798.

¶ 32         Father challenges portions of finding of fact 64; the remaining unchallenged

       findings are binding on appeal. The trial court’s relevant, unchallenged findings of

       fact include:

                       27. Based on the above Findings of Fact, the juvenile
                       [Nancy] is ADJUDICATED ABUSED, as the parents
                       created or allowed to be created a substantive risk of
                       serious physical injury to the juvenile by other than
                       accidental means. In addition, the parents have created or
                       allowed to be created serious emotional damage to the
                       juvenile. Testimony was uncontroverted that the juvenile
                       was diagnosed with severe malnourishment, failure to
                       thrive with significant cognitive delays and non-verbal
                       issues.     [Nancy] gained four pounds during her
                       hospitalization and it was not medically possible for her to
                       have lost the amount of weight due to Norovirus. There
                       was no medical reason for [Nancy’s] lack of gaining weight
                       while in the custody of [Mother and Father] and she gained
                       weight during her hospital stay.

                       28. Based on the above Findings of Fact, the juveniles:
                       [Naomi, Timothy, and Cameron] are ADJUDICATED
                       NEGLECTED, as the juveniles did not receive proper care,
                       supervision and discipline from the parents, and live in an
                       environment injurious to their welfare. [Naomi] did not
                       receive appropriate medical care and the juveniles were in
                       the home when [Nancy] was malnourished and kept in her
                       room. [Naomi, Timothy, and Cameron] all witnessed their
                       sister’s maltreatment and both [Timothy and Naomi] gave
                       statements as to the mistreatment.
          IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                       2022-NCCOA-335

                      Opinion of the Court



....

36. [Timothy] completed a Comprehensive Clinical
Assessment (CCA) on June 21, 2019 with Danielle Harper.
On April 29, 2019, a forensic interview was completed
indicating the allegations contained in the petition were
true and charges have since been filed on both parents. . . .

....

57.   The father entered into a case plan with the
Department on July 15, 2019; and most recently updated
on April 12, 2021. The current case plan contains the
following components:

      Parenting Skills: Participate in a parenting
       psychological assessment and comply with
       any recommendations; successfully complete
       the Parenting Assessment Training and
       Education (PATE) Program; attend all visits,
       as scheduled, and comply with the visitation
       expectations once allowed by the court; and
       enter into a voluntary support agreement with
       Child Support Enforcement. . . . [Father] has not
       provided a copy of [his] assessment nor signed a
       Release of Information in order for the Department
       to obtain this information. . . . As of today’s date, no
       consents have been provided to the Department. . . .

       ....

       On July 9, 2020, [Father] was arrested and charged
       for possession of drug paraphernalia. . . . [Father]
       has indicated that he will not change his narcotic
       medication.

       ....

       On August 15, 2019, Social Worker . . . spoke with
       Benita Hoover, Program Coordinator of DVIP. Ms.
                              IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                           2022-NCCOA-335

                                          Opinion of the Court



                           Hoover confirmed that the last time [Father]
                           participated in DVIP was in 2010 and he did not
                           complete the program at that time, as he would not
                           admit to being the perpetrator of abuse. [Father]
                           indicated that he will still not admit to being the
                           perpetrator of abuse. . . . [Father] has failed to admit
                           that he has been the perpetrator of domestic violence
                           despite criminal convictions for Felony Assault by
                           Strangulation and Assault on a Female.

                           ....

                    ....

                    62. [Father] is currently on probation and has pending
                    criminal charges with upcoming hearing dates as follows:
                    Aiding and Abetting and Child Abuse-Inflicting Serious
                    Mental or Physical. . . . .

                    63. On March 17, 2021, ADA Thompson informed Social
                    Worker Boyd that she is preparing the plea offers and
                    discovery for the Felony Child Abuse case. She is moving
                    forward to fully prosecute [Mother]. She stated that
                    [Father’s] case is not dropped or dismissed. He is still
                    facing the charges of Aiding and Abetting Child Abuse.
                    ADA Thompson stated that she does not have any intent of
                    dropping the case. . . .

¶ 33         The trial court then concluded as law that it was “not in the best interests of

       the juveniles to have visitation with the mother or father pursuant to N.C. Gen. Stat.

       § 7B-905.1.” The findings show that: Father created or allowed to be created a

       substantive risk of serious physical injury and serious emotional damage for Nancy;

       Naomi,   Timothy,    and Cameron all         witnessed Nancy’s      mistreatment   and

       malnourishment; Father had complied with only some of his case plan tasks; Father
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                            2022-NCCOA-335

                                           Opinion of the Court



       did not follow through with recommended psychiatric care; Father would not sign

       releases to allow DSS to learn about Father’s participation in counseling; and that

       Father had a pending criminal charge for felony aiding and abetting child abuse.

       These unchallenged findings of fact amply support the trial court’s conclusion of law

       that visitation with Father was not in the best interests of the juveniles, and we thus

       determine that the trial court did not abuse its discretion in denying visitation. See

       In re T.H., 232 N.C. App. at 34, 753 S.E.2d at 219.

             2. Review of Visitation Plan

¶ 34         Father lastly argues that “the trial court reversibly erred by failing to inform

       [Father] of his right to move for a review of the trial court’s visitation plan.”

¶ 35         This Court reviews de novo whether a trial court correctly adhered to a

       statutory mandate and, if there was error, whether such error was harmless. In re

       E.M., 263 N.C. App. 476, 478-79, 823 S.E.2d 674, 676 (2019).

¶ 36         At the time of the hearing on 26 May 2021, N.C. Gen. Stat. § 7B-905.1(d)

       required that if “the court retains jurisdiction, all parties shall be informed of the

       right to file a motion for review of any visitation plan[.]” N.C. Gen. Stat. § 7B-905.1(d)

       (effective until 30 September 2021). It also required the trial court review the case

       “within 90 days from the date of the initial dispositional hearing[.]” N.C. Gen. Stat.

       § 7B-905(b) (effective until 30 September 2021). This Court has held that failing to

       inform the parties of their right to file a motion for review is reversible error, even
                               IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                                              2022-NCCOA-335

                                          Opinion of the Court



       though the trial court is required to hold a hearing within 90 days in any case. In re

       K.W., 272 N.C. App. 487, 497, 846 S.E.2d 584, 591 (2020).              Recognizing the

       inconsistency, the General Assembly amended the statute; it now provides, “If the

       court waives permanency planning hearings and retains jurisdiction, all parties shall

       be informed of the right to file a motion for review of any visitation plan[.]” N.C. Gen.

       Stat. § 7B-905.1(d) (effective 1 October 2021) (emphasis added).

¶ 37         We agree with Father that the trial court was required to, but did not, inform

       him of his right for review of any visitation plan; however, this error was harmless

       because the trial court immediately scheduled the next hearing date and Father was

       aware of the newly scheduled hearing date. The trial court did not fail to inform

       Father of his right for review and waive permanency planning hearings, a situation

       for which the updated statute contemplates and provides. Thus, while the trial court

       erred in failing to inform Father of his right for review of any visitation plan, the

       error was harmless. In re E.M., 263 N.C. App. at 479-80, 823 S.E.2d at 676-77.

                                       III.     Conclusion

¶ 38         The trial court’s unchallenged findings of fact support its conclusions of law

       that DSS made reasonable efforts to prevent placement of the juveniles outside the

       home and that it was not in the best interest of the juveniles to have visitation with

       Mother and Father. Additionally, while the trial court erred in failing to inform

       Father of his right for review of visitation, such error was harmless.
             IN RE: N.L.M., T.R.M. IV, N.S.W., C.M.

                        2022-NCCOA-335

                       Opinion of the Court



AFFIRMED.

Judges HAMPSON and GORE concur.